DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/12/21 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24 and 28 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear how the spring is structurally associated with the first or second element. The spring is being claimed to be “in operative communication” it is unclear as to what structure is required and how that structure relates to the first and second element. Therefore, claims 24 and 28 are 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-7, 9-12, 16-18 and 20-21, 24-26 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Currens et al. (US 2014/0033408) in view of Cross (US 2015/0143619).
 	In regard to claims 1 and 12, Currens et al. teaches a goggle frame having a frame body  and a pair of frame engagement members positioned at respective lateral end portions of the frame body (goggle frame body: frame: 22 with engagement members: paragraphs 0038- 0039); and a goggle lens selectively engageable with the goggle frame (lens: 24; paragraph 0035), the goggle lens comprising: a lens element (outer lens: 24), the lens element being transparent to allow a user to view through the lens element (paragraph 0031); and a pair of lens engagement members coupled to respective lateral end portions of the lens (paragraph 0038 and figure 13), the pair of lens engagement members being selectively engageable with respective ones of the pair of frame engagement members to selectively attach the lens rim to the goggle frame (paragraphs 0038-0039), the pair of lens engagement members including a locking lens engagement member removable from the frame and comprising a first element coupled to the lens rim, and a second element moveably coupled to the first element for facilitating selective engagement and disengagement with the respective one of the pair of frame engagement members (paragraph 0040 details that the first or second engagement structure can be on the frame or the lens, here we are putting the first engagement member of Currens on the frame and the second engagement member of Currens on the lens: see paragraphs 0041-0042, the second engagement member of Currens has a first element and a movable second element (the first or second element can be either the actuator: 44, 45, 46 or spring member: 40), a first engagement opening being defined by the first element and the lens rim (opening would be created on lens when second engagement member of Currens is on the lens, opening would be between lens portion and that of spring 40 or actuator 44, 45, 46: see figure 12A and 12B), the second element being moveable within the first engagement opening (either actuator: 44, 45, 46 or spring: 40 as seen moveable within opening in Figures 12A and 
 	However, Currens et al. fails to teach the goggle lens rim circumnavigating a lens opening and the lens element secured to the lens rim so as to extend across the lens opening.
 	Cross teaches an interchangeable google lens to a goggle frame (goggle frame: 30) with a lens rim (lens frame: 10) circumnavigating a lens opening (see figure 5, opening in frame 10) and the lens element (lens: 1) secured to the lens rim so as to extend across the lens opening (see figures 5 and 6).
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the interchangeable goggle lens of Currens et al. with the lens frame with opening for the lens element as taught by Cross, since the goggle lens of Currens et al. provided with a lens frame surrounding the lens element, would provide a goggle lens element that is reinforced and therefore more protected from being damaged. Applicant’s invention, Currens et al., and Cross are all in the same field of endeavor teaching goggles with interchangeable lens.

 	In regard to claims 5 and 16, the combined references teach further comprising at least one spring acting on the second element to bias the second element toward the lock position (Currens teaches the second element in this case is actuator: 44, 45, 46 that is acted upon my spring of first element: 40; see figures 12A, 12B).  

 	In regard to claims 6 and 17, the combined references teach the second element moving away from the lens rim as the second element moves from the lock position toward the release position (Currens teaches the second element: spring 40 moves away from the lens frame from the lock toward the release position: see figures 12A vs. 12B).  

 	In regard to claims 7 and 18, the combined references teach wherein the second element includes a press plate and two spring arms extending on opposed sides of the press plate (Currents teaches the second element: spring 40 includes two spring arms: 84, 84 on opposite sides of the press plate: second of 40 in between arms: see figure 14).  

In regard to claims 9 and 20, the combined references teach a goggle lens element that includes an inner lens body and an outer lens body, the lens rim being positioned between the inner lens body and the outer lens body (Currens: figure 13, lens 24 and 26).

In regard to claim 10, the combined references teach a goggle comprising a gasket located between the outer lens body and the lens rim, the gasket being sized and shaped to form a fluid-tight seal between the outer lens body and the lens rim (Currens: gasket 74 and paragraph 0060).

 	In regard to claim 21 and 26, the combined references teach wherein the first element includes a first arm, a second arm, and a third arm, the first and second arms extending from the lens rim in spaced relation to each other, and the third arm extending between the first and second arms (Currens: first element: spring 40 has a first (84) and second arm (84) in spaced relation and a third arm in-between (arms extend from side of 40 in figure 14).  

 	In regard to claims 24 and 28, the combined references teach further comprising a spring in operative communication with the second element and extending in a direction that is parallel to the first arm of the first element (spring is ridged portions 86 that communicate with second element: actuator 44, 45, 46 and the ridge 86 is parallel to end of arms 84: see figure 14).  

 	In regard to claim 25, the combined references teach wherein each frame engagement member includes a main body extending from the frame body and a distal extension perpendicular to the main body (Currens teaches first engagement member having a main body (34) and distal extension perpendicular (38) to the main body: see Figure 12B, paragraph 0041)(Currens teaches the first and second engagement members can be on either the frame of the lens as desired: paragraph 0040).

Allowable Subject Matter
Claims 22, 23 and 27 are allowable over prior art.

Response to Arguments


Conclusion      
                                                                                                                                                            	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732